FILED
                             NOT FOR PUBLICATION                            OCT 10 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ZANE HUBBARD,                                     No. 13-16814

                Plaintiff - Appellant,            D.C. No. 1:13-cv-00761-MJS

  v.
                                                  MEMORANDUM*
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                     Michael J. Seng, Magistrate Judge, Presiding**

                           Submitted September 23, 2014***

Before:         W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Zane Hubbard, a California state prisoner, appeals pro se from the district


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **Hubbard consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C.

§ 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

(dismissal under 28 U.S.C. § 1915(e)(2)). We may affirm on any ground

supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008), and we affirm.

      The district court properly dismissed Hubbard’s claims against the

California Department of Corrections and Rehabilitation (“CDCR”), Pleasant

Valley State Prison, and Wasco State Prison as barred by the Eleventh

Amendment. See Krainski v. Nev. ex. rel. Bd. of Regents of Nev. Sys. of Higher

Educ., 616 F.3d 963, 967 (9th Cir. 2010) (“The Eleventh Amendment bars suits

against the State or its agencies[.]” (citation and internal quotation marks omitted));

Brown v. Cal. Dep’t of Corr., 554 F.3d 747, 752 (9th Cir. 2009) (applying bar to

suit against CDCR); Allison v. Cal. Adult Auth., 419 F.2d 822, 823 (9th Cir. 1969)

(applying bar to suit against state prison).

      The district court properly dismissed Hubbard’s claims against Memorial

Hospital because Hubbard failed to allege facts sufficient to show that the hospital

acted under color of state law. See Chudacoff v. Univ. Med. Ctr. of S. Nev., 649


                                               2                                13-16814
F.3d 1143, 1149-50 (9th Cir. 2011) (setting forth elements of § 1983 claim and

describing instances in which a private actor’s conduct constitutes state action).

      To the extent that Hubbard alleged that the allegedly unconstitutional

conditions at Mercy Hospital were dictated by a state agency, dismissal was proper

because his claims were barred by the Eleventh Amendment. See Florer v.

Congregation Pidyon Shevuyim, N.A., 639 F.3d 916, 924 (9th Cir. 2011) (“[W]hen

private individuals or groups are endowed by the State with powers or functions

governmental in nature, they become agencies or instrumentalities of the State and

subject to its constitutional limitations.”). To the extent that Hubbard alleged that

Mercy Hospital violated his constitutional rights by acting under color of state law

though not at the dictation of a state agency, dismissal was proper because

Hubbard failed to allege facts sufficient to show that any purported violation was

caused by a hospital policy, regulation, official decision, or custom. See Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 690-91 (1978) (explaining how a local

government entity may be held liable under § 1983); Tsao v. Desert Palace, Inc.,

698 F.3d 1128, 1139 (9th Cir. 2012) (“[W]e see no basis in the reasoning

underlying Monell to distinguish between municipalities and private entities acting

under color of state law.”).

      AFFIRMED.


                                           3                                    13-16814